            Case 2:19-cv-01580-WBS-CKD Document 9 Filed 04/15/20 Page 1 of 3



 1 McGREGOR W. SCOTT
   United States Attorney
 2 EDWARD A. OLSEN, CSBN 214150
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2821
   Facsimile: (916) 554-2900
 5 edward.olsen@usdoj.gov

 6 Attorneys for the United States of America

 7 KIRK J. WOLDEN
   CARTER WOLDEN CURTIS, LLP
 8 1111 Exposition Boulevard, Suite 602
   Sacramento, CA 95815
 9 Telephone: (916) 567-1111
   Facsimile: (916) 567-1112
10 kirk@cwclawfirm.com

11 Attorneys for Plaintiff

12

13                             IN THE UNITED STATES DISTRICT COURT

14                           FOR THE EASTERN DISTRICT OF CALIFORNIA

15

16   BRUCE CUNNINGHAM,                                   CASE NO. 2:19-CV-01580-WBS-CKD
17                                Plaintiff,
                                                         STIPULATION TO EXTEND
18   v.                                                  DISCOVERY AND MOTION
                                                         DEADLINES; AND PROPOSED
19   UNITED STATES OF AMERICA,                           ORDER
20                                Defendant.
21

22
            The parties to the above-caption case hereby stipulate to extend the discovery and motion
23
     deadlines as follows in light of the COVID-19 public health emergency (the parties do not seek to
24

25 extend the date of the Final Pretrial Conferencer or the date of the Trial):
26          Under the current Status (Pretrial Scheduling) Order, the pertinent discovery deadlines are as

27 follows:

28

29 STIPULATION AND PROPOSED ORDER TO EXTEND DISCOVERY AND MOTION DEADLINES

30
            Case 2:19-cv-01580-WBS-CKD Document 9 Filed 04/15/20 Page 2 of 3


            Plaintiff’s Disclosure of Experts and Reports:                        July 24, 2020
 1
            Defendant’s Disclosure of Experts and Reports:                        August 28, 2020
 2

 3          Rebuttal Expert Disclosure and Reports:                               September 25, 2020

 4          Discovery Cut-Off:                                                    October 23, 2020
 5          Motions to Compel Must Be Heard By:                                   October 23, 2020
 6
            Dispositive Motions Shall Be Filed By:                                December 11, 2020
 7

 8          The current national health crisis related to the coronavirus has made litigation of this case,

 9 including the scheduling depositions and an independent medical evaluation, extremely difficult if

10 not impossible. California currently is under a state-wide stay-at-home order, and it is not known

11 when that order will be lifted. In light of this unprecedented situation, which will be of unknown

12 duration, the parties submit that good cause exists to modify the schedule. Based on the information

13 currently available, the parties stipulate and respectfully request that the Court modify the discovery

14 and motion deadlines as follows:

15
            Plaintiff’s Disclosure of Experts and Reports:                        September 4, 2020
16

17          Defendant’s Disclosure of Experts and Reports:                        October 2, 2020

18          Rebuttal Expert Disclosure and Reports:                               October 23, 2020

19          Discovery Cut-Off:                                                    November 20, 2020
20          Motions to Compel Must Be Heard By:                                   November 20, 2020
21
            Dispositive Motions Shall Be Filed By:                                December 11, 2020
22

23

24          The parties do not request an extension of the date of the Final Pretrial Conference

25 (scheduled for February 16, 2021) or the date of the Trial (April 13, 2021).
26

27

28

29 STIPULATION AND PROPOSED ORDER TO EXTEND DISCOVERY AND MOTION DEADLINES

30
          Case 2:19-cv-01580-WBS-CKD Document 9 Filed 04/15/20 Page 3 of 3



 1                                                 Respectfully submitted,

 2 Dated: April 13, 2020                           McGREGOR W. SCOTT
                                                   United States Attorney
 3

 4
                                                   /s/ Edward A. Olsen
 5                                                 EDWARD A. OLSEN
                                                   Assistant United States Attorney
 6                                                 Attorneys for the United States
 7

 8
 9 Dated: April 13, 2020                           /s/ Kirk J. Wolden
                                                   Kirk J. Wolden
10
                                                   CARTER WOLDEN CURTIS, LLP
11                                                 Attorneys for Plaintiff

12
                                             ORDER
13

14        Pursuant to stipulation, IT IS SO ORDERED.
15

16 Dated: April 15, 2020
                                               _____________________________________
17                                             CAROLYN K. DELANEY
                                               UNITED STATES MAGISTRATE JUDGE
18

19
20

21

22

23

24

25
26

27

28

29 STIPULATION AND PROPOSED ORDER TO EXTEND DISCOVERY AND MOTION DEADLINES

30
